DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3, 5, and 7-21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-grant Publication 2008/0138565 to Yang cited in Information Disclosure Statement filed 2 January 2020 (herein Yang).
Regarding claim 18, Yang teaches an elastic pad for use in a backpack strap wherein the pad comprises at least three longitudinal elastomers connected in parallel (abstract).   Fig 4 of Yang shows a 

    PNG
    media_image1.png
    631
    1034
    media_image1.png
    Greyscale

Regarding claim 19
The two lines overlaid on Fig 4 of Yang below show the adjacent convex and concave portions that correspond to the first and second bridges (line on the left) and the third and fourth bridges (line on the right) recited in the instant claims.  One of ordinary skill in the art would reasonably consider the areas where two convex or two concave portions meet as denoted by the arrow below would meet the limitations of being a recess.

    PNG
    media_image2.png
    717
    1175
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-9, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2008/0138565 to Yang cited in Information Disclosure Statement filed 2 January 2020 (herein Yang) in view of U.S. Pre-grant Publication 2018/0139922 to Watson et al. cited in previous Office action (herein Watson).
Regarding claim 1, Yang teaches an elastic pad for use in a backpack strap wherein the pad comprises at least three longitudinal elastomers connected in parallel (abstract).   Fig 4 of Yang shows a structure wherein adjacent longitudinal elastomers have adjacent convex and concave portions 

    PNG
    media_image3.png
    611
    1184
    media_image3.png
    Greyscale

Regarding there being a recess formed in a perpendicular third direction, as shown in Fig 4 of Yang above, the point where adjacent concave and convex longitudinal elastomers of Yang meet can be reasonably considered to be a recess.  Furthermore, a line can be drawn from one meeting point to the next which extends through a longitudinal elastomer such that recess can be reasonably considered to 
Yang is silent as to the longitudinal elastomers being made of foam.
Watson teaches a pet carrying backpack that includes shoulder straps (abstract).  Watson teaches that the shoulder straps can be made of a padded material such as foam (paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinal elastomers of Yang to be made of foam as taught by Watson because it would provide comfort to the user (paragraph 0032).
Regarding claim 2, Yang and Watson teach all the limitations of claim 1 as discussed above.
The adjacent longitudinal elastomers of Yang appear to have the same width, and therefore surface area.  This would correspond to a ratio of 1.
Regarding claim 3, Yang and Watson teach all the limitations of claim 2 as discussed above.
Fig 4 of Yang shows a structure wherein adjacent longitudinal elastomers form a channel in the spaces between adjacent convex and concave portions.
Regarding claim 5, Yang and Watson teach all the limitations of claim 1 as discussed above.
Fig 4 of Yang shows the adjacent convex and concave portions which meet the claimed limitations.
Regarding claims 7 and 8, Yang and Watson teach all the limitations of claims 1 and 4 as discussed above.
Yang is silent as to the absolute dimensions of the longitudinal elastomers.  However, the elastic pad of Yang is used to permit good air permeability and buffer effect, i.e. shock/stress absorbing, (paragraph 0005) in a backpack strap (abstract).  The instant invention is used in the same service for the 
Regarding claim 9, Yang and Watson teach all the limitations of claim 1 as discussed above.
The elastic pad of Yang as modified to be made of foam as taught by Watson meets the limitations of instant claim 9.
Regarding claim 16, Yang and Watson teach all the limitations of claim 1 as discussed above.
Yang teaches that the elastic pad can be integrally molded (paragraph 0027) which would make the elastic pad a unitary structure.
Regarding claim 17, Yang and Watson teach all the limitations of claim 1 as discussed above.
Yang teaches that the elastic pad is used in a backpack strap (abstract).
Regarding claim 21, Yang and Watson teach all the limitations of claim 1 as discussed above.
As discussed above, the recesses of Yang extending from one meeting point to the next meets the claimed limitations.
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2008/0138565 to Yang cited in Information Disclosure Statement filed 2 January 2020 (herein Yang) in view of U.S. Pre-grant Publication 2018/0139922 to Watson et al. cited in previous Office action (herein Watson) as applied to claim 1 above and in further view of U.S. Patent 6,184,294 to Park et al. cited in previous Office action (herein Park).
Regarding claims 10-15, Yang and Watson teach all the limitations of claim 1 as discussed above.
Yang and Watson are silent as to the nature of the foam.
Park teaches a thermoplastic blend of polymeric materials consisting of interpolymer (A) and polymer (B) (abstract) wherein the blend can be made into a foam (Col 10, lines 14-16).  Park teaches that polymer (B) can be ethylene-vinyl acetate (Col 9, lines 52-59).  Park also teaches that the foam can have a density of less than 250 kg per cubic meter (Col 13, lines 16-18).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Regarding the Shore A hardness, elongation at break, and elastic modulus, Park does not teach a desired range; however, Tables 2-9 of Park show that the inventive examples have a Shore A hardness that ranges from 72 to 96, a stress at break (elongation at break) of greater than 182%, and a tensile modulus that ranges from 7.6 to 558.5 MPa.  Therefore, one of ordinary skill in the art would reasonably expect that the foam of Park would have properties that, at a minimum, overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Watson to be the foamed thermoplastic blend of Park because it gives superior low temperature toughness, improve mechanical strength, and improved melt processability (Col 2, lines 5-7).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2008/0138565 to Yang cited in Information Disclosure Statement filed 2 January 2020 (herein Yang) as applied to claim 18 above.
Regarding claim 20, Yang teaches all the limitations of claim 18 as discussed above.
Yang is silent as to changing the sizes of the convex and concave portions and thereby adjusting the shape of the channel formed therein.  However, such size and/or shape changes have been held to be obvious.  See MPEP 2144.04(IV)(A) and (B).
Response to Amendment
In view of Applicant’s amendments filed 2 September 2021, previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been updated.
Applicant's arguments filed 2 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that because Yang does not explicitly teach that the elastic pad of Yang is not configured to contact a part of a user, it does not teach the claimed invention (Remarks, pages 6-7).  Applicant has neither disclosed nor claimed any particular requirements that allows an elastic pad to be configured to contact a part of a user.  One of ordinary skill in the art would recognize that virtually any elastic pad of any shape or configuration or material is capable of contacting a part of a user.  Therefore, one of ordinary skill in the art would reasonably consider the elastic pad of Yang to inherently meet the claimed limitation.
Applicant argues that because Yang does not explicitly teach that air flows through the channel formed by adjacent convex and concave longitudinal elastomers, Yang does not teach the claimed invention (Remarks, page 7).  The elastic pad of Yang does not have any material filling the concave or convex spaces in the elastic pad.  Therefore, air would inherently flow through it.
Applicant argues that Yang does not teach a recess extending in a third direction as claimed (Remarks, pages 7-8).  As discussed in the rejection above, Yang teaches the claimed recess extending in a third direction.
Applicant argues that because Yang does not teach that the elastic pad is configured to contact a part of a user that the claimed invention is not obvious over Yang (Remarks, pages 8-9).  Applicant has neither disclosed nor claimed any particular requirements that allows an elastic pad to be configured to contact a part of a user.  One of ordinary skill in the art would recognize that virtually any elastic pad of any shape or configuration or material is capable of contacting a part of a user.  Therefore, one of ordinary skill in the art would reasonably consider the elastic pad of Yang to inherently meet the claimed 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783